            Case 8:18-cv-03955-GJH Document 12 Filed 03/08/19 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                          (Southern Division)


 DIMITAR SPASOVSKI,
 On Behalf of Himself and
 All Others Similarly Situated,
                                                                       Case No.: 8:18-cv-03955-GJH
                                  PLAINTIFFS,
 v.

 BETHESDA SOFTWORKS LLC

                                  DEFENDANT.



           PLAINTIFFS’ CONSENT MOTION TO EXTEND TIME FOR FILING
           OPPOSITION TO DEFENDANT’S MOTION TO DISMISS, OR IN THE
                     ALTERNATIVE, COMPEL ARBITRATION

         Plaintiffs, by undersigned counsel, file this Consent Motion to Extend Time for Filing

Opposition to Defendant Bethesda Softworks LLC’s Motion to Dismiss, or in the Alternative,

Compel Arbitration (ECF 8), and state for cause as follows:

      1. On February 25, 2019, Defendant Bethesda Softworks LLC filed a Motion to Dismiss, or

in the Alternative, Compel Arbitration (ECF 8).

      2. Plaintiffs’ opposition to this motion is presently due on March 11, 2019.

      3. Plaintiffs seek a one week extension of time, to March 18, 2019, to file an opposition to

the Motion to Dismiss, or in the Alternative, Compel Arbitration.

      4. Defendant, by its counsel Margaret Esquenet, Esq., consents to this request.

         WHEREFORE, Plaintiffs request that this Court grant this request for a one week

extension of time and permit Plaintiffs to file an Opposition to Defendant’s Motion to Dismiss,

or in the Alternative, Compel Arbitration by March 18, 2019.



                                                  1
         Case 8:18-cv-03955-GJH Document 12 Filed 03/08/19 Page 2 of 2




                                            Respectfully submitted,


                                            JOSEPH, GREENWALD & LAAKE, P.A.


                                            /s/ Timothy F. Maloney____________________
                                            Timothy F. Maloney (Fed. Bar ID #03381)
                                            Alyse L. Prawde (Fed. Bar ID #14676)
                                            6404 Ivy Lane Suite 400
                                            Greenbelt, MD 20770
                                            Phone: (301) 220-2200
                                            Fax: (240) 553-1737
                                            tmaloney@jgllaw.com
                                            aprawde@jgllaw.com


                                            SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
                                            James C. Shah*
                                            Nathan C. Zipperian*
                                            Michael P. Ols*
                                            35 East State Street
                                            Media, PA 19063
                                            Phone: (610) 891-9880
                                            Fax: (866) 300-7367
                                            jshah@sfmslaw.com
                                            nzipperian@sfmslaw.com
                                            mols@sfmslaw.com

                                            *Admission Pro Hac Vice Anticipated

                                            Counsel for Plaintiff Dimitar Spasovski
                                            and the Proposed Class



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of March, 2019, a copy of the foregoing was

served on all counsel of record via the Court’s ECF system.

                                                   /s/ Alyse L. Prawde___________
                                                   Alyse L. Prawde


                                               2
